Mitchell, J.1
If the judgment of Squires against Nesbitt acquired any priority over the unrecorded deed from Nesbitt to plaintiff’s grantor, Hammons, it must have been by virtue of the statute regulating the recording of conveyances of real estate; but this statute, by its express terms, makes an unrecorded conveyance void as against a judgment only when the judgment is “against the person in whose name the title to such land appears of record prior to the recording of such conveyance.” Gen. St. 1878, c. 40, § 21; Dickinson v. Kinney, 5 Minn. 332, (409, 417;) Golcher v. Brisbin, 20 Minn. 407, (453, 462;) Lebanon Sav. Bank v. Hollenbeck, 29 Minn. 322, (13 N. W. Rep. 145.) It can hardly be necessary to add that the statute has exclusive reference to the title as it appears of record in the office of the register of deeds of the county in which the land is situated, that being the place of record which the statute provides, and the only *58mode of registry to which it refers. The recording of a patent in the United States general land-office, however effectual as a substitute for actual delivery to the patentee, is not a recording within the meaning of this statute. ' The title to the land in question, at the time of the docketing of the Squires judgment, neither being in fact in the debtor, nor appearing of record in him, there was nothing to which the lien of the judgment attached.
The correctness of the judgment entered by the clerk of the district court for costs cannot be the subject of review here, the alleged errors not having been brought to the attention of the court by ap1 peal or otherwise. Jensen v. Crevier, 33 Minn. 372, (23 N. W. Rep. 541.)
Judgment affirmed.

 Bebrt, J., was absent, and took no part in the decision of this case.